Name: Commission Regulation (EEC) No 442/90 of 21 February 1990 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 2. 90 Official Journal of the European Communities No L 46/17 COMMISSION REGULATION (EEC) No 442/90 of 21 February 1990 altering the export refunds on milk and milk products refunds for the products listed in the Annex hereto should be altered to the amounts set out therein, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 3879/89 (2), and in particular Article 17 ' (5) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 394/90 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 394/90 to the information known to the Commission that the export HAS ADOPTED THIS REGULATION : Article 1 The export refunds referred to in Article 1 7 of Regulation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EEC) No 394/90 amended are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein. Article 2 This Regulation shall enter into force on 22 February 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 1990, For the Commission Ray MAC SHARRY Member of the Commission (&lt;) OJ No L 148, 28 . 6 . 1968, p. 13 . (J) OJ No L 378, 27 . 12. 1989, p. 1 . 0 OJ No L 42, 16. 2. 1990, p. 26. No L 46/18 22. 2 . 90Official Journal of the European Communities ANNEX to the Commission Regulation of 21 February 1990 altering the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0402 10 11 000 50,00 0402 10 19 000 50,00 0402 10 91 000 0,5000 0402 10 99 000 0,5000 0402 21 11 200 50,00 0402 21 1 1 300 86,71 0402 21 11 500 92,17 0402 21 11 900 \ 100,00 0402 21 17000 50,00 0402 21 19 300 86,71 0402 21 19 500 92,17 0402 21 19 900 100,00 0402 21 91 100 100,83 0402 21 91 200 101,62 0402 21 91 300 \ 103,07 0402 21 91 400 111,43 0402 21 91 500 114,29 0402 21 91 600 125,18 0402 21 91 700 131,75 0402 21 91 900 139,03 0402 21 99 100 100,83 0402 21 99 200 101,62 0402 21 99 300 103,07 0402 21 99 400 I 111,43 0402 21 99 500 \ 114,29 0402 21 99 600 Il 125,18 0402 21 99 700 \\ 131,75 0402 21 99 900 ll 139,03 0402 29 15 200 0,5000 0402 29 15 300 II 0,8671 0402 29 15 500 l 0,9217 0402 29 15 900 1,0000 0402 29 19 200 l 0,5000 0402 29 19 300 \ 0,8671 0402 29 19 500 0,9217 0402 29 19 900 1,0000 0402 29 91 100 1,0083 0402 29 91 500 1,1143 0402 29 99 100 1,0083 0402 29 99 500 1,1143 0402 91 11 110 4,55 0402 91 11 120 10,51 0402 91 11 310 17,83 0402 91 11 350 22,30 0402 91 11 370 l 27,65 0402 91 19 110 4,55 0402 91 19 120 10,51 22. 2. 90 Official Journal of the European Communities No L 46/19 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0402 91 19 310 17,83 0402 91 19 350 22,30 0402 91 19 370 27,65 0402 91 31 100 l 21,87 0402 91 31 300 32,67 0402 91 39 100 21,87 0402 91 39 300 32,67 0402 91 51 000 25,72 0402 91 59 000 25,72 0402 91 91 000 93,10 0402 91 99 000 93,10 0402 99 11 110 0,0455 0402 99 11 130 0,1051 0402 99 11 150 0,1796 0402 99 11 310 20,57 0402 99 11 330 25,13 0402 99 11 350 34,08 0402 99 19 110 I 0,0455 0402 99 19 130 0,1051 0402 99 19 150 0,1796 0402 99 19 310 I 20,57 0402 99 19330 \ 25,13 0402 99 19 350 I 34,08 0402 99 31 110 \ 0,2380 0402 99 31 150 \ 35,55 0402 99 31 300 || 0,4690 0402 99 31 500 0,8155 0402 99 39 110 Il 0,2380 0402 99 39 150 ll 35,55 0402 99 39 300 II 0,4690 0402 99 39 500 Il 0,8155 0402 99 91 000 II 0,9310 0402 99 99 000 Il 0,9310 0403 10 11 100 4,55 0403 10 11 300 || 7,63 0403 10 13 000 \ 10,51 0403 10 19 000 Il 16,29 0403 10 31 100 0,0455 0403 10 31 300 0,0763 0403 10 33 000 0,1051 0403 10 39 000 0,1629 0403 90 1 1 000 50,00 0403 90 13 000 l 50,00 0403 90 19 000 \ 100,83 0403 90 31 000 \ 0,5000 0403 90 33 000 0,5000 0403 90 39 000 1,0083 0403 90 51 100 4,55 0403 90 51 300 7,63 0403 90 53 000 10,51 0403 90 59 110 16,29 0403 90 59 140 25,72 0403 90 59 170 39,20 0403 90 59 310 l 46,90 0403 90 59 340 73,85 No L 46/20 Official Journal of the European Communities 22. 2. 90 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund . 0403 90 59 370 81,55 0403 90 59 510 93,10 0403 90 59 540 137,37 0403 90 59 570 160,47 0403 90 61 100 0,0455 0403 90 61 300 \ 0,0763 0403 90 63 000 0,1051 0403 90 69 000 0,1629 0404 90 11 100 50,00 0404 90 11 910 4,55 0404 9011 950 17,83 0404 90 13 120 50,00 0404 90 13 130 l 86,71 0404 90 13 140 \ 92,17 0404 90 13150 l 100,00 0404 90 13 911 \ 4,55 0404 9013 913 10,51 0404 90 13 915 16,29 0404 90 13 917 25,72 0404 90 13 919 39,20 0404 90 13 931 17,83 0404 90 13 933 ll 22,30 0404 90 13 935 27,65 0404 90 13 937 32,67 0404 90 13 939 34,19 0404 90 19 110 100,83 0404 90 19 115 101,62 0404 90 19 120 ll 103,07 0404 90 19 130 ll 111,43 0404 90 19 135 ll 114,29 0404 90 19 150 Il 125,18 0404 90 19 160 ll 131,75 0404 90 19 180 139,03 0404 90 19 900 II  - 0404 90 31 100 II 50,00 0404 90 31 910 4,55 0404 90 31 950 || 17,83 0404 90 33 120 li 50,00 0404 90 33 130 ll 86,71 0404 90 33 140 92,17 0404 90 33 150 100,00 0404 90 33 911 4,55 0404 90 33 913 10,51 0404 90 33 915 16,29 0404 90 33 917 25,72 0404 90 33 919 39,20 0404 90 33 931 17,83 0404 90 33 933 22,30 0404 90 33 935 l 27,65 0404 90 33 937 32,67 0404 90 33 939 34,19 0404 90 39110 100,83 0404 90 39 115 101,62 0404 90 39 120 103,07 22. 2. 90 Official Journal of the European Communities No L 46/21 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination {*) Amount of refund 0404 90 39 130 111,43 0404 90 39 150 114,29 0404 90 39 900  0404 90 51 100 0,5000 0404 90 51 910 0,0455 0404 90 51 950 l 20,57 0404 90 53 1 10 0,5000 0404 90 53130 0,8671 0404 90 53 150 0,9217 0404 90 53 170 1,0000 0404 90 53 911 0,0455 0404 90 53 913 0,1051 0404 90 53 915 \ 0,1629 0404 90 53 917 \ 0,2572 0404 90 53 919 0,3920 0404 90 53 931 I 20,57 0404 90 53 933 \ 25,13 0404 90 53 935 \ 34,08 0404 90 53 937 \ 35,55 0404 90 53 939 \  0404 90 59 130 1,0083 0404 90 59 150 l 1,1143 0404 90 59 930 0,5652 0404 90 59 950 Il 0,8155 0404 90 59 990 0,9310 0404 90 91 100 0,5000 0404 90 91 910 \ 0,0455 0404 90 91 950 II 20,57 0404 90 93 110 0,5000 0404 90 93 130 II 0,8671 0404 90 93 150 0,9217 0404 90 93 170 I 1,0000 0404 90 93 911 II 0,0455 0404 90 93 913 0,1051 0404 90 93 915 II 0,1629 0404 90 93 917 0,2572 0404 90 93 919 II 0,3920 0404 90 93 931 20,57 0404 90 93 933 \ 25,13 0404 90 93 935 l 34,08 0404 90 93 937 \ 35,55 0404 90 93 939 \  0404 90 99 130 1,0083 0404 90 99 150 1,1143 0404 90 99 930 0,5652 0404 90 99 950 0,8155 0404 90 99 990 0,9310 0405 00 10 100  - 0405 00 10 200 128,54 0405 00 10 300 161,71 0405 00 10 500 165,85 0405 00 10 700 \ 170,00 0405 00 90 100 170,00 0405 00 90 900 215,00 22. 2 . 90No L 46/22 Official Journal of the European Communities (") The code numbers for the destinations are those set out in the Annex to Commission Regulation (EEC) No 3639/86 (OJ No L 336, 29. 11 . 1986, p. 46). For destinations other than those indicated for each 'product code', the amount of the refund applying is indicated by Where no destination is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2) and (3). NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ).